IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 439 EAL 2016
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
CAREY ABNEY,                              :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2017, the Petition for Allowance of Appeal

and Application for Leave to File Addendum are DENIED.